Citation Nr: 1137500	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lung disability, claimed as asthma, pulmonary fibrosis and asbestosis, due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for lung diseases. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a lung disability as a result of exposure to asbestos during active service.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The Veteran states that he served as an Engineering Division, Log Room Yeoman aboard both the USS Mattaponi AO41 and the USS Oriskany CVA-34.  Service personnel records show that the Veteran was aboard the USS Mattaponi for two years and aboard the USS Oriskany for almost two years.  The Veteran's DD 214 establishes that his MOS was Yeoman, Machinery Repairman, Seaman, and Boatswain Rigger.  

The Veteran reports that while aboard the USS Oriskany he slept on the top rack with a pipe wrapped in insulation three feet from his head.  He also reports that he had to keep a log and files of all the machinery and equipment aboard ship which required him to inspect and evaluate equipment which was sometimes wrapped in asbestos.  The Veteran also reports that when he was first stationed aboard the USS Oriskany she was in dry dock undergoing repairs which included the removal of wrapping around steam pipes, and that the repairs created almost constant dust in the air which he breathed.  While aboard the USS Mattaponi the Veteran reports that he had to replace the vinyl flooring on the mess deck which involved chiseling up old 12 by 12 squares and using a metal sander to grind the floor.  Based upon the personnel records and the Veteran's statements, the Board finds as fact that the Veteran was exposed to asbestos during active service. 

There are discrepancies in the medical evidence of record as to the actual diagnosis of the Veteran's lung disabilities.  In June 2007 his VA physician noted there was bilateral upper lobe fibrosis seen on chest x-ray but was uncertain of the etiology as the Veteran did not have any exposure history.  The physician stated it could be sarcoid, berylliosis, asbestosis, or silicosis, or post infectious from TB.  A July 2007 CT scan found linear scarring in the lung bases with a diffuse pattern of circumferential pleural thickening bilaterally, noting that the pattern is most consistent with old granulomatous/inflammatory disease.  A December 2007 chest x-ray found linear banding bilaterally consistent with benign asbestos related pleural disease, and no definite fibrotic changes to suggest asbestosis.  

The Veteran was exposed to asbestos in service and may, or may not, have an asbestosis related lung disability.  Therefore a VA examination to determine the Veteran's current lung diagnoses and whether they are related to service is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for respiratory disabilities by an appropriate medical professional.  The report of examination should include a detailed account of all manifestations of all respiratory disabilities found to be present.  All necessary tests should be conducted.  Specifically, PFTs and a high-resolution chest CT should be conducted, and the examiner should review the results of any testing prior to completion of the examination report.  The examiner must provide a diagnosis of the Veteran's current respiratory disabilities. 

The examiner is to express an opinion as to whether it is at least as likely as that any diagnosed respiratory disability was caused or aggravated by the Veteran's active military service (accepting as fact that the Veteran had asbestos exposure during service). 

The claim file and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner must provide a complete rationale for all conclusions reached. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


